Dismissed and Memorandum Opinion filed May 21, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00906-CV

                         RONALD DUNCAN, Appellant
                                         V.

            MEMORIAL HERMAN HOSPITAL SYSTEM, Appellee

                On Appeal from the County Court at Law No 5
                         Montgomery County, Texas
                   Trial Court Cause No. 12-05-05767-CV

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed August 17, 2012. The clerk’s
record was filed September 28, 2012. The reporter’s record was filed September
13, 2012.

      On April 19, 2013, appellant filed a brief that was not in compliance with
the Texas Rules of Appellate Procedure. See Tex. R. App. P. 38.1(a), (b), (c), (d),
(e), (f), (g), (h), (i), (j) and (k). On April 25, 2013, we ordered appellant's brief
filed April 19, 2013, stricken. Appellant was ordered to file a brief that complied
with the Texas Rules of Appellate Procedure within ten (10) days. See Tex. R.
App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).

       Appellant was informed that if he filed another brief that did not comply
with Rule 38, the Court may strike the brief, prohibit appellant from filing another,
and proceed as if appellant had failed to file a brief. See Tex. R. App. P. 38.9(a).
Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has
failed to file a brief, we may dismiss the appeal for want of prosecution. If
appellant fails to timely file a brief in accordance with Rule 38, the appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1).

       Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                                    PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                               2